The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1 and 11 are objected to because of the following informalities:  in the third-to-last line of each of claims 1 and 11, --the-- should be inserted before “first”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 6-15, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blank et al (US 9,190,306) in view of Rice et al (US 7,927,062) and Sakaue et al (US 2013/0180448), all previously cited.
Blank shows a multi-axis robot, comprising: a first robotic arm 24A comprising:
a first upper arm 26A adapted to rotate about a shoulder axis (unlabeled axis of drive shaft 111 shown as a dotted line spanning Figs. 2 and 3) that extends through the first upper arm;
a first forearm 28A rotationally coupled to and above the first upper arm at an outboard end of the first upper arm; and
a first end effector 32A coupled to the first forearm at a first outer location of the first forearm, the first end effector disposed at a first height; and
a second robotic arm 24B comprising:
a second upper arm 26B adapted to rotate about the shoulder axis, the shoulder axis also extending through the second upper arm (Figs. 2-3);
a second forearm 28B rotationally coupled to the second upper arm at an outboard end of the second upper arm, wherein the second forearm is positioned below the first forearm (Fig. 5); and

wherein the first end effector of the first robotic arm extends in a first direction away from the shoulder axis, wherein the second end effector of the second robotic arm extends in a second direction away from the shoulder axis, and wherein the second direction is opposite the first direction and the first and second directions form substantially co-parallel lines of action (Fig. 1, col. 3:32-33 and col. 8:1-7, 38-52); and 
wherein the multi-axis robot is configured and adapted to operate in a transfer chamber to exchange substrates (implicit from col. 1:25-42, col. 3:41-43 and col. 8:45-47) by:
extending the first end effector into a first chamber to pick up a first substrate and the second end effector into a second chamber to pick up a second substrate, wherein the first and second chambers are radially-aligned (implicit from at least Figs. 1 and 4 and col. 8:40-42);
retracting and rotating the first and second arms after picking up the first and second substrates (col. 8:47-52);
and placing one of the first or second substrates into one of the first or second chambers (although not explicitly disclosed, it is readily apparent that the robotic arms are configured to do so upon retraction and rotation).
Blank does not explicitly disclose that the robotic arms are SCARA arms, although they appear to have the general characteristics of SCARA arms and are substantially similar to applicant’s arms.

However, Blank discloses in col. 4:36-41 that the robot arms may include interfaces that accept customer supplied end effectors. Such interfaces are believed to be substantially equivalent to applicant’s wrist members, but this cannot be determined definitively. 
Further still, Blank does not explicitly disclose “performing misalignment correction”, although it is noted that the controller can determine if the arms have reached their desired positions and continues to control the arms until they have.
Rice shows a similar multi-axis robot 400 (Fig. 4) having two SCARA arms, wherein each arm includes a wrist member 418a, 418b rotationally coupled to a respective outer end of forearm 408a, 408b and coupled to a respective end effector 402a, 402b, and wherein a first one of the wrist members 418b is mounted below a first one of the forearms 408a (Fig. 5, although reference numerals 408a and 408b have apparently been transposed in this figure). It is also noted that second forearm 408b is positioned below first forearm 408a, the entrance 410 to chamber 414 is a double height entrance, the SCARA arms can be driven independently or as a unit (col. 4, 44-54), and the end effectors can reach into the processing chamber without requiring the wrist joint to enter the chamber, thus reducing the potential for contamination (col. 4:20-34).

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Blank by constructing each robotic arm as a SCARA arm (if they are not already SCARA arms) with a distinct wrist member rotationally coupled to an outer location of each forearm and coupled to the respective end effector, with a first such wrist member mounted below the first forearm (and with the second forearm positioned below the first forearm, if it is determined that Blank does not disclose this feature), as taught by Rice, as this would allow the end effectors to reach into a processing chamber without requiring the corresponding wrist joint to enter the chamber, thus reducing the potential for contamination of the chamber.
It also would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Blank by performing misalignment correction as part of the substrate exchange operation, as taught by Sakaue, to ensure 
Re claims 6 and 7, Blank discloses that the end effectors are operable to extend or retract simultaneously or sequentially along the co-parallel lines of action, as noted above in col. 8:1-52.
Re claim 8, Blank shows that, when oriented for a rotational move of the multiaxis robot (e.g., Fig. 4), free ends of the end effectors extend in opposite directions. When modified in the above-noted manner so as to include wrist members, the first end effector would obviously overlie the second wrist member and the second end effector would obviously lie under the first wrist member, as shown in Fig. 5 of Rice.
Re claims 9 and 10, Blank as modified shows that, at a first time, the first and second upper arms when in respective first and second extended positions from the shoulder axis lie on opposite first and second plan view sides of the co-parallel lines of action, and the end effectors can extend in the opposite directions away from the shoulder axis along the co-parallel lines of action at the first time such that the first and second end effectors are capable of respectively extending a distance from the shoulder axis “sufficient to extend through a double height entrance of a process chamber and a double height entrance of a multi-position load lock”, as broadly and functionally claimed, without extending the corresponding first and second wrist members therethrough (see Figs. 4-7 and col. 8:1-7 and 38-53). Note the description in the “Background” section (col. 1) of processing chambers and load locks arranged around a central hub. While Blank does not explicitly disclose a “double height entrance” to these chambers or a “multi-position” load lock, it is noted that these recitations have no per se, and does not include process and load lock chambers, much less any structural limitations thereof. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
More specifically, Blank discloses that both arms may be moved at the same time or different times, and that both arms can move in opposite directions (col. 8:5-7 and 40-42). Thus, even though Figs. 5-7 may only show one arm extended, it is clear from the written description that the other arm may be extended at the same time in the opposite direction. It is noted that only the upper arms 26A-B are directly driven by the shafts 110-112 (col. 4:42-46 and 57-61, col. 5:6-21). The other arm portions 28A-B and the end effectors 32A-B are driven via a system of pulleys and belts at certain ratios and directions in response to the movement of the upper arms, as described in col. 5:26 to col. 7:36. Further, a common motor that drives both upper arms simultaneously may be utilized in conjunction with either or both of the motors which drive each upper arm individually to effect various movements of the arms (col. 2:29-36, col. 7:37-53). In the sequence of Figs. 4-7, the common motor and the motor for first upper arm 26A are driven in the same direction to cause the first arm to extend, while the motor for second upper arm 26B is driven in the opposite direction an amount equal to the rotation of the common motor so that even though upper arm 26B rotates relative 
Insofar as claims 11-15, 19 and 20 contain substantially the same limitations as claims 1 and 6-10 but in a slightly broader manner, no further analysis thereof is deemed necessary.

Claims 2-5 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blank et al in view of Rice et al and Sakaue et al, as applied to claims 1 and 11 above, and further in view of Mullapudi et al (US 2012/0085638, previously cited).
Blank, Rice and Sakaue all disclose that the robotic arms are to be used in a substrate processing system with processing chambers arranged about a central hub, with load locks used to bring substrates between atmospheric and low pressure conditions (see “Background” section of each reference). This is consistent with the claimed limitations of an electronic device processing system having a mainframe housing having a transfer chamber, a process chamber coupled to a first facet of the housing, and a load lock coupled to another facet of the chamber at a location generally opposed from the first facet, as shown in at least Fig. 1 of Sakaue.
Further, Rice discloses that the robot may be used to transfer substrates between processing chambers or between a load lock chamber (not shown) and a 
However, none of the references specifically show such a transfer chamber of an electronic device processing system to comprise a first facet, a second facet opposite the first facet, a third facet, and a fourth facet opposite the third facet, a first carousel assembly coupled to the first facet, a second carousel assembly coupled to the third facet, a first multi-position load lock coupled to the second facet, and a second load lock coupled to the fourth facet, wherein the first multi-position load lock includes a first double height entrance, a first moveable lift body, and a first lift assembly coupled to the first moveable lift body, and the multi-axis robot is adapted to exchange substrates from both the first carousel assembly and the second carousel assembly.
Mullapudi shows a similar processing system comprising a transfer chamber 16 having opposite first and second facets and opposite third and fourth facets, wherein processing chambers 12, 14 are connected to the first and third facets and multi-position load locks 20, 21 are connected to the second and fourth facets, and wherein the processing chambers include respective carousel assemblies 30, 36.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Blank by providing the transfer chamber in which the robot was adapted to operate with carousel assemblies at 1st and 3rd facets and multi-position load locks at 2nd and 4th facets, as taught by Mullapudi, to provide batch processing of the wafers and thus higher throughput.

Re claims 2-4, the arms of Blank can independently rotate, retract and extend, and are clearly capable of operating to perform the functionally recited claim limitations of picking and placing substrates to and from the carousel assemblies and the load locks. To meet the limitations of an apparatus claim, a reference need only show the positively recited structural limitations and be capable of performing any functional recitations.
Claims 16-18 are treated in the same manner.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosek (US 10,538,000) discloses substrate misalignment correction in a similar environment. The examiner notes the previously cited Nozawa reference (US 2004/0168633) also discloses a similar substrate transfer system having misalignment correction. It is believed either of these references could be used interchangeably with the Sakaue reference in the above rejections.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

2/24/21